Case 5:17-cv-00102-C Document 24 Filed 07/24/19 Pageiof6é PagelD 271

  

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS ,,,
LUBBOCK DIVISION UIs JUL 74 AM 9 23

NDIST. 0
FILED

 

   

  

BEPUTY CLERK

Erick Lawson
Petitioner

Case no. 5:17-CV-102-C

nnn Nn hr mn

Marsha McLane
Respondent

MOTION REQUESTING HEARING FOR
PETITION FOR A WRIT OF HABEAS CORPUS

Pursuant to 28 U.S.C. § 2243

TO THE HONORABLE COURT:

COMES FORTH NOW, Erick Lawson “Petitioner”. Requesting hearing
under Cause no. 5:17-CV-102-C before the Honorable Court. Remaining aggrieved as
result of the defendant’s egregious violations of both his federal and state

Constitutional Rights. Smith v. Idaho, 392 F.3d 350, 357 (9th Cir. 2004) Prompt

resolution of prisoners’ claims is a principle function of habeas.

 

 
 

 

Case 5:17-cv-00102-C Document 24 Filed 07/24/19 Page 2of6 PagelD 272

STATEMENT OF RELEVANT LEGAL FACTS

§ 2243. Issuance of writ; return; hearing; A court, justice or judge entertaining an
application for a writ of habeas corpus shall forthwith award the writ or issue an
order directing the respondent to show cause why the writ should not be granted,
unless it appears from the application that the applicant or person detained is not
entitled thereto.

The writ, or order to show cause shall be directed to the person having custody of
the person detained. It shall be returned within three days unless for good cause
additional time, not exceeding twenty days, is allowed.

The person to whom the writ or order is directed shall make a return certifying the
true cause of the detention.

When the writ or order is returned a day shall be set for hearing, not more than five
days after the return unless for good cause additional time is allowed.

Unless the application for the writ and the return present only issues of law the
person to whom the writ is directed shall be required to produce at the hearing the
body of the person detained.

The applicant or the person detained may, under oath, deny any of the facts set
forth in the return or allege any other material facts.

The return and all suggestions made against it may be amended, by leave of court,
before or after being filed.

The court shall summarily hear and determine the facts, and dispose of the matter
as law and justice require. Credits

(June 25, 1948, ch 646, 62 Stat. 965 .)

 
 

 

Case 5:17-cv-00102-C Document 24 Filed 07/24/19 Page 3of6 PagelD 273

REASONS FOR GRANTING HEARING

I.

Petitioner avers his application for issuance of writ of habeas corpus
has been presented to federal district court pursuant to 28 USCS § 2241, after being
docketed since May 11, 2017 and remains pending. However, notwithstanding any other
provision of law, each court of the United States shall determine the order in which civil
actions are heard and determined, except that the court shall expedite the consideration

of any action brought under chapter 153 [28 USCS §§ 2241 et seq.]

Petitioner respectfully requests equitable consideration be given to the fact
that the, initial question presented to district judge has been satisfied (whether legal
principle which petitioner seeks to have applied to his case would entitle him to release
from state custody, and if such allegations have been made, and if dispute as to facts
appears either on face of petition and supporting papers or from facts alleged in
return), the court should now determine whether hearing is necessary to resolve the

dispute.

Petitioner avers Prompt resolution of prisoners’ claims is a principle
function of habeas, particularly necessary where, as here, the state appellate court could
have exercised its discretionary authority to augment the record with the missing
transcript and questionnaires. Moreover, relying on Cullen v. Pinholster, Petitioner
avers that SCOTUS has adopted that view and maintained that “new evidence properly
presented in a federal hearing” should be deemed “relevant to the reasonableness of the
state-court decision, preserving the opportunity for diligent petitioners to present
evidence to the federal court when they were unable to do so in state court. Higgins v.

Cain, 720 F.3d 255, 262-63 (5th Cir.), cert. denied, 571 U.S. 1076

 
Case 5:17-cv-00102-C Document 24 Filed 07/24/19 Page4of6 PagelD 274

Petitioner avers he has shown, "good cause" under the Constitution of the
United States (Fourteenth Amendment) and Texas law that support his respectful
request for expedited consideration. Petitioner has shown, among other things, that his
claim relies factual predicate that could not have been previously discovered through
exercise of due diligence. Cullen v. Pinholster, 563 U.S. 170, 180, 185 (2011). However,
state-court adjudication of Petitioners’ writ of habeas corpus 11.07 has “resulted in” a
decision that was contrary to, or “involved” an unreasonable application of, established
law. Therefore, Petitioner respectfully requests “Hearing” requiring an examination of

the state-court decision at the time it was made.

In conclusion, Petitioner avers that his claim of “fundamental miscarriage of
Justice” is being raised after the conclusion of state court proceedings, at a point in time
when state court review is no longer available, and federal court review of the claim is
not barred by procedural default or some other barrier. Although the claim was resolved
by the state court on the record before it, facts that can be adduced at a federal hearing
can and should now be heard by the court. Where context of the claim has essentially
become different, whose merits were not adjudicated by any state court ruling. See
Cullen v. Pinholster, 563 U.S. at 185— 86 [new evidence of withheld exculpatory witness
statements ... may well present a new claim-- violation of Brady v. Maryland] Therefore,
the decision of the court to inequitably refuse refusing to consider the evidence received
in the hearing in federal court, the court would thereby give the writ of habeas corpus §

2241 an implausibly narrow scope.

“Zi — Lath HT FURTHER
Sill DD 0.

Erick Lawson
2600 S. Sunset Ave
Littlefield, Texas 79339

 

 
 

 

Case 5:17-cv-00102-C Document 24 Filed 07/24/19 Page5of6 PagelD 275

UNSWORN DECLARATION

oo lt |
I, Lik Lasoo , declare under penalty of perjury that the foregoing

Sug. _
instrument is true and correct. Lil Fay
Executed on this the Lhsf day of Til! 2019.

 

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the Ue instrument:

MortoN) RERUESTING HEARING FOR PETITION Fox WHT OF ABEAY COCPUE
been forwarded to YAW AMR. CENMELA) oe TEXAS
BBM, Ais, EOS, (GIL

U.S. Mail Postage pre-paid.

, via

Executed on Ist day of TiY 2019.

Likteoon

Erick Lawson

 

 

12

 
Sek L abso PohLGS
ey Jul Comm ob

wey _ Wale Aye
z 07 (TN ax 79959

INDIGENT

 

082
Qo
OQ
=
~~
Mm
~.
oP]
oD
a
nr

    

_ CLERK
LINITED STATEX DLTRET COUT
} / TENA: VE RM 209 ~ SHIPPED jy 22 99
Gel Had UBL, TEXAN 7 FLOM ty hppa

CLERK, UNS
NORTHERN SISTRIC

Case 5:17-cv-00102-C Dogtument 24 Filed 07/24/19
